TEACHER SICK LEAVE AND EMERGENCY LEAVE A board of education is required to provide a minimum total of ten (10) days of sick leave for each teacher for a combination of absence due to personal illness and illness in the immediate family. It is mandatory that the sick leave plan of the local board of education provide that sick leave is cumulative up to a total of sixty (60) days and there is no distinction between unused sick leave for personal illness and illness in the immediate family. The local board of education is required to provide for two days of emergency leave each year, which days shall not be chargeable to sick leave, but the purposes for which emergency leave may be taken shall be determined in the discretion of the local board of education in its sick leave and emergency leave plan.  We have considered your request for an opinion regarding Article VII, 6-104, House Bill 1155, First Session of the 33rd Legislature with respect to the following questions: "1. Is the board of education required to provide ten days of sick leave each year for illness in the immediate family? "2. If the answer to the first question is in the affirmative, is this leave cumulative up to a total of sixty days? "3. Is the board of education required to provide two days of emergency leave each year?" Section 70 O.S. 6-104 [70-6-104] (A) provides as follows: "The board of education of each school district in the State shall provide for sick leave for all teachers employed in the district and shall pay such teachers the full amount of their contract salaries during any absence from their regular school duties for a period of time and under such conditions as the board may determine, but not less than the minimum benefits hereafter specified. Payment for sick leave shall be made on the basis of the current salary rate then in effect for the teacher receiving the payment. The plan shall provide that a teacher may be absent from his duties due to personal illness or illness in the immediate family without the loss of salary for not to exceed ten (10) days during each school year. The school district may exclude not more than the first two (2) days of absence due to illness from sick leave benefits as part of its plan. Each school district shall provide not more than two days each year for emergency leave. Each school district will determine the purposes for which emergency leave can be used. Those days shall not be charged to sick leave and will be cumulative. Leave shall accrue at the rate of one day or more per calendar month based on a ten-month school year. Unused sick leave shall be cumulative up to a total of sixty (60) days, but cumulative sick leave shall not be transferable to another district and shall expire if the teacher leaves the employment of the school district in which accumulated. Each school district shall adopt an appropriate plan to provide for serious illness, death in immediate family or other similar extreme circumstances." The first sentence of Section 70 O.S. 6-104 [70-6-104] (B) provides: "The plan of each school district for sick leave benefits may include other terms and conditions, but shall not provide less sick leave benefits then (sic) those prescribed herein." It is mandatory under Section 6-104 that the sick leave plan provided by the local board of education provide for sick leave without loss of pay for a combination of absence due to personal illness and illness in the immediate family for a minimum of ten (10) days during each school year. The remaining provisions of Section 6-104 relating to the sick leave plan apply equally to personal illness or illness in the immediate family there having been no distinction made between the two by the Legislature. Therefore, each school district may in the discretion of the Board, exclude not more than the first two days of absence due to personal illness or illness in the immediate family from sick leave benefits as a part of its plan and the plan must provide that unused sick leave shall be cumulative up to a total of sixty (60) days. In addition, the sick leave plan of the local board of education may provide that the sick leave shall accrue on a monthly basis at the rate of one or any number of days per each calendar month based on a ten month school year." The provisions of Section 70 O.S. 6-104 [70-6-104] relating to emergency leave, are that "each school district shall provide not more than two (2) days each year for emergency leave. Each school district will determine the purposes for which emergency leave can be used. Those days shall not be chargeable to sick leave and will be noncumulative." In our opinion the emergency leave provisions in Section 70 O.S. 6-104 [70-6-104] are intended to state both the minimum and maximum which must be adopted by the local board and are mandatory in that the local Board must provide for two days each year for emergency leave which two days shall not be chargeable to sick leave. The emergency leave provisions are discretionary in that the local school district may determine the purposes for which emergency leave can be used.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: 1. A board of education is required to provide a minimum total of ten (10) days of sick leave for each teacher for a combination of absence due to personal illness and illness in the immediate family.  2. It is mandatory that the sick leave plan of the local board of education provide that sick leave is cumulative up to a total of sixty (60) days and there is no distinction between unused sick leave for personal illness and illness in the immediate family.  3. The local board of education is required to provide for two days of emergency leave each year, which days shall not be chargeable to sick leave, but the purpose for which emergency leave may be taken shall be determined in the discretion of the local board of education in its sick leave and emergency leave plan.  (Gary M. Bush)